PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Lumileds LLC
Application No. 16/996,300
Filed: 18 Aug 2020
For: WIDE BEAM ANGLE LED ASSEMBLY
Docket No. 2019P00085US02 099US1
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.78, filed February 16, 2022, which is properly treated under 37 CFR 1.78(c) to accept an unintentionally delayed claim under                           35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the contemporaneously filed corrected  Application Data Sheet (ADS).  
	
The petition under 37 CFR 1.78(c) is GRANTED.

A petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, petitioner has paid the $2100 petition fee, made a statement of unintentional delay, and submitted the reference to the prior provisional application in a corrected ADS.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.

The statement of unintentional delay contained in the petition differs from the statement required by 37 CFR 1.78(c).  Petitioner’s statement is being construed as the required statement.  Petitioner must notify the Office if this construal is not correct.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to the Office of Data Management for processing into a patent.
 

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt